DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/458993 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment submitted November 2, 2021 has been accepted and entered.  Claim s 64 and 73 are amended.  No claims are further cancelled.  No clams are added.  Thus, claims 55-64, 66-83 are examined. 
Allowable Subject Matter
Claims 55-64, 66-72, 74-83 were indicated as allowable in the previous Office Action dated July 30, 2021.
Regarding independent claim 73, the terminal disclaimer submitted November 2, 2021 with respect to U.S. Patent 10/485,993 overcome the Double Patent rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/FB/